Appellant has filed herein a motion to certify a question to the Supreme Court because of a conflict of decisions. Rule 462, Texas Rules of Civil Procedure. This motion is overruled, for, if there be a conflict of decisions, the Supreme Court has jurisdiction of this cause upon writ of error. Article 1728, Sec. 2, Article 1821, sec. 1, Vernon's Ann.Civ.Stats.; Travelers' Ins. Co. v. Barker, 125 Tex. 359,80 S.W.2d 953; Duval v. Clark, 138 Tex. 186,157 S.W.2d 626; Gulf Production Co. v. Warren, Tex. Civ. App.99 S.W.2d 616; Freedman Packing Co. v. Harris, Tex. Civ. App.160 S.W.2d 130.
Motion overruled. *Page 831